DETAILED ACTION

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with C. Stuart Everett on 8 September 2022.
The application has been amended as follows: 

Claim 20 (Currently Amended):	A cured adhesive composition obtained by curing the 

Allowable Subject Matter

Claims 1-13 and 15-23 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 4-6, 16, 20, 21, and 23 were previously rejected under 35 U.S.C. 112(b).  The amendments to these claims are sufficient to overcome the previous grounds of rejection under 35 U.S.C. 112(b).
The previous Office action included rejections on the ground of nonstatutory double patenting over copending Application Nos. 16/705,338; 16/705,377; and 16/705,345 as well as U.S. Patent No. 11,261,359.  The terminal disclaimer filed 16 June 2022 is sufficient to overcome these rejections.
Claim 1 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bammel et al. (US 2015/0024195).  Bammel was cited as teaching a process for crosslinking polymer chains.  The process involves combining polymer chains having beta-ketoester functional groups, an aldehyde, and a primary amine (Abstract).  These are comparable to the claimed components (I), (II), and (III), respectively.  
Independent Claim 1 has been amended to recite that the claimed third component (III) comprising at least one primary amine, at least one secondary amine, salts thereof, or combinations thereof is present in amounts ranging from 0.5-2 phr based on the total weight of the resin.
Each of Bammel’s examples employ cysteine (comprising one primary amine) in the amount of 0.50 parts per 10 parts resin (p. 3, Tables 2 and 3).  This is equivalent to 5 phr based on the total weight of the resin.  This falls outside the claimed range of 0.5-2 phr.  Bammel’s broader disclosure provides no teaching, suggestion, or motivation to include the primary amine in any amount other than 5 phr based on the total weight of the resin.  Claim 1 and dependent Claims 2-13 and 15-23 are no longer anticipated by Bammel and the previous rejection under 35 U.S.C. 102(a)(1) has been withdrawn.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise lead one of ordinary skill in the art to the range of 0.5-2 phr recited in amended Claim 1.  Therefore, Claims 1-13 and 15-23 are distinguished from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762